The indictment charged this appellant with the offense of assault with intent to murder upon Jim Moore. Upon arraignment he interposed a plea of not guilty. The trial resulted in his conviction as charged, and the court sentenced him to the penitentiary for not less than four years, nor more than five years.
During the trial of this case in the court below but three exceptions were reserved to the rulings of the court upon the admission of evidence. No other points of decision are presented for review, as no special charges were refused, and the motion for new trial is not properly presented for our consideration. Section 6088 of the Code 1923, expressly provides how a motion for new trial must be presented in order to be reviewed, and, among other things, requires * * * "the evidence taken in support of the motion and the decision of the court shall be included in the bill of exceptions." In the present bill of exceptions no reference in any manner is made to the motion for a new trial.
There is no merit in either of the three exceptions noted upon the trial. The case presented a question of fact for the jury to determine, and the evidence adduced was ample to sustain the verdict rendered.
There being no error upon the trial, the judgment of the lower court is affirmed.
Affirmed.